DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 2/9/2021. 
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason it is proper to make the present action FINAL.

Claim Objections
Claim 40 is objected to because of the following informalities:  The term “fuorosilicone” in line 4 should be changed to “fluorosilicone.”  Appropriate correction is required and is respectfully requested. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33-37, 39-41, and 45-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 33 recites “The composite shielding material of claim 32, wherein the layer of graphene disposed on said spherical articles is disposed on an innermost of the metal layers.” The claim is indefinite because claim 32 depends from claim 30. Claim 30 recites that the spherical articles are coated with a layer of graphene, and the spherical particles further include at least one metal layer. Claim 32 recites that the spherical articles include spherical articles that are coated with two or more metal layers, said metal layers separated from each other by one or more insulating layers. It remains unclear if the graphene layer is the one or more insulating layers recited in claim 32, or if the spherical articles further comprise additional insulating layers. It is also unclear if the graphene is present between the two or more metal layers and how the graphene layer relates to the insulating layers recited in claim 32. The structure of the recited composite shielding material is unclear. The claim must make clear where said layers are present on the spherical articles with relation to each other. For example, claim 32 may recite “…said metal layers are separated from each other by the graphene layer.” Claim 33 may then specify that the graphene layer is disposed on an innermost of the metal layers. 
Claim 34 recites “…said second type of spherical articles coated only with a metal layer on an external surface of said second type of spherical article.” The term “spherical article” at the end of the claim should be change to spherical articles in order to have proper antecedent basis. Claim 35 depends from claim 34 and recites “The composite shielding material of claim 34, wherein said second type of spherical articles comprises two or more metal layers separated from each other by one or more layers of an insulating material.” Claim 34 allows for only a metal layer, which is mutually exclusive of what is being recited in claim 35, which depends from claim 34 and recites that the spherical articles comprise two or more metal layers. Claim 34 is closed to a single metal layer by recitation of “spherical articles coated only with a metal layer on an external surface of said second type of spherical article.” The scope of claim 35 is therefore unclear. 
Claim 36 recites “The composite shielding material of claim 30, wherein the composite shielding material comprises at least two types of spherical articles of ceramics, glass, or carbon, said types selected from the group consisting of spherical articles, said spherical articles 1. coated with one metal layer; 2. coated with at least two metal layers, separated from each other by one or more layers of insulating material; 3. Coated with a metal layer and a graphene layer on said metal layer; and coated with one or more metal layers, one or more insulating layers between said metal layers, and a layer, comprising carbon nanotubes or carbon flakes. First, the claim recites that the composite shielding material comprises at least two types of spherical articles, and then recites “said types consisting essentially of spherical articles…” This is analogous to a broad limitation followed by a narrow limitation. It is unclear if the spherical articles are limited by “comprises,” which allows for additional, unrecited materials, or if the spherical articles are limiting to “types consisting essentially of” spherical articles, which allows only for additional components to be present if the additional components do not affect the basic and novel characteristics of the spherical articles. 
Secondly, with regards to claim 36, the structure of the composite shielding material is unclear. Claim 36 depends from amended claim 30. Amended claim 30 already recites spherical articles coated with a layer of graphene, wherein the graphene is selected from the group consisting of graphene flakes, carbon nanotubes, and a mixture thereof. It appears that the claim could have been intended to recite that the composite shielding material of claim 30 further comprises a second type of spherical articles, wherein the spherical articles are any one of the following 1 through 4: 1. coated with a metal layer; 2. Coated with at least two metal layers separated from each other by one or more layers of insulating material; 3. Coated with a metal layer and a graphene layer on said metal layer; or 4. Coated with one or more metal layers, with one or more insulating layers between said one or more metal layers, and a graphene layer, wherein the graphene layer comprises carbon nanotubes or carbon flakes, wherein the graphene layer is present on one of the one or more metal layers.” However, the claim does not recite this. The claim must be amended in order to clarify what is intended for the structure of the composite shielding material and the spherical articles present therein.
Claim 37 recites “wherein said spherical articles comprises an additional layer of nano-sized metal particles…” The claim is indefinite because it is still unclear if the layer of nano-sized metal particles is the at least one metal layer recited in claim 30, on which claim 37 depends. Furthermore, claim 30 does not previously recite a layer of nano-sized metal particles. The “additional layer of nano-sized metal particles” therefore lacks antecedent basis. The claim could be clarified by, for example, reciting, “The composite shielding material of claim 30, wherein said spherical articles further comprise a layer of nano-sized metal particles in addition to the layer of graphene and in addition to the at least one metal layer,  wherein said nano-sized metal particles are selected from the group consisting of aluminum, iron, nickel, cobalt, chromium, copper, silver, gold, platinum, palladium, rhodium, titanium, and mixtures or alloys of the foregoing.” 
Amended claim 39 recites “The composite shielding material of claim 33, further comprising at least one nanoscale layer of inorganic insulator between said additional outer graphene layers.” There is insufficient antecedent basis for “said additional graphene layers.” In fact, claim 39 depends from claim 33, which depends from claim 32, which depends from claim 30. None of claims 30, 32, or 33 recite or allow for more than “a graphene layer,” let alone “additional outer graphene layers.” Claim 30 recites “said spherical articles are made of ceramics, glass, or carbon, wherein said spherical articles are coated with a layer of graphene…” The claims recite a layer of graphene, which is a single layer or graphene. The claims do not recite or allow for additional layers of graphene as recited in claim 39. The structure of the composite shielding material is therefore unclear. Furthermore, it is unclear how the nanoscale layer of inorganic insulator relates to the graphene layer and the “one or more insulating layers” recited in claim 32. Is the “nanoscale layer of inorganic insulator” of claim 39 the same “one or more insulating layers” of claim 32? The scope of the claims remains unclear, even in light of the amendments. 
Amended claim 40 recites “wherein the matrix comprises…and an inorganic material selected from the group consisting of ceramics, glass, and metal-ceramic material.” It is unclear if the “inorganic material selected from the group consisting of ceramics, glass, and metal-ceramic material” is the spherical articles made of ceramics, glass or carbon recited in claim 30, or if the “inorganic material selected from the group consisting of ceramics, glass, and metal-ceramic material” is an additional component present in the matrix. Because it is unclear, the claim is indefinite. If the inorganic material is selected from ceramics, glass, or metal-ceramic material, it is unclear how the inorganic matrix material is distinguished from the spherical articles which are embedded within it. It is unclear if the matrix, if an inorganic material selected from ceramics, glass, or metal-ceramic material, must be additional ceramics, glass, or metal-ceramic material, or if the spherical articles can make up the matrix in and of themselves.
Claim 45 recites “wherein said material comprises layers of articles…” The claim is indefinite because it is unclear if the “layers or articles” recited in claim 45 are layers of the spherical articles made of ceramics, glass or carbon as recited in claim 30, or if the “layers of articles” are an additional component. A suggestion is to insert “the” before each instance of “spherical articles”. Additionally, the term “matrix” should be added before “material” in line 7 in order to have proper antecedent basis. 
Claim 46 recites “The composite shielding material of claim 30, wherein said matrix material comprises layers of mixture of spherical articles…” The claim is indefinite because it is unclear if the “layers of mixture of spherical articles” recited in claim 46 are layers of the spherical articles made of ceramics, glass or carbon as recited in claim 30, or if the “layers of mixture of articles” are an additional component. The scope of “layers of mixtures of articles” is also unclear. Lastly, claim 46 depends from claim 30. Claim 46 recites “whereby the gradient structure…” There is insufficient antecedent basis for “the gradient structure.” Claim 46 does not previously recite a gradient structure, and claim 30 on which claim 46 does not recite a gradient structure. 
Amended claim 47 still recites “wherein the nano-rods” in line 3. There is insufficient antecedent basis for “nano-rods” in clam 47. Claim 41, on which claim 47 depends, recites nanosized rods and not nano-rods. Claim 48 depends from claim 41, which is indefinite for the reasons discussed above. Claim 48 does not clarify the indefinite issues of claim 41 and is therefore also indefinite. 

It is noted that should the claims be amended in a manner such that the claims are no longer indefinite, claims 1 and 12-15 are eligible for rejoinder. However, lines 10-11 of claim 1 recite “spherical articles include spherical articles further comprise at least one metal layer.” This renders the claim indefinite. This must be amended and clarified in order for claims 1 and 12-15 to be rejoined. Additionally, claim 15 recites “…and subsequently performing the step of thermal sintering in a vacuum or an inert or reducing atmosphere or spark plasma sintering after the step of filling said mould with spherical articles.” The scope of the claim is unclear. A suggestion to clarify the method step is, for example, “The method of claim 1 further comprising vibrating said mould during the step of filling the mould with spherical articles and subsequently performing either i) a step of thermal sintering in vacuum, inert atmosphere, or reducing atmosphere, or ii) a step of spark plasma sintering.” 
Allowable Subject Matter
Claims 30 and 32 are allowed.
The closest prior art is Forero (DE 10-2013-007999), previously made of record, Cawse et al. (US 2008/0295955), and LeGrande et al. (US 7,282,260).
Forero is as discussed in paragraph 15 of the Office Action mailed on 7/27/2020. Forero fails to disclose that the glass or carbon hollow spheres/microspheres, which have graphene or carbon nanotubes on their surface (which is a layer or graphene), are also coated with at least one metal layer. 
Cawse et al. teach a composite material comprising at least one polymeric resin and at least one fibrous reinforcement and conducting particles dispersed in the polymeric resin. The polymeric resin is a matrix (¶31). Suitable conductive particles include spheres or microspheres (¶47). The particles may be include metal coated conducting particles which may be core particles substantially covered by a suitable metal (¶51). Examples of core particles include glass (¶52). Metals suitable for coating include aluminum (¶59). Multiple layers of metal coatings can be used. See ¶60. The metal coated conducting particles have an aspect ratio less than 100. An examples of polymeric resin is epoxide (¶94). The electrically conductive particles may be non-metallic. Suitable non-metallic conducting particles include graphene sheets (¶69).
Cawse et al. fails to disclose that the metal-coated conducting particles also comprise a layer of graphene flakes, carbon nanotubes, or a mixture thereof. Graphene sheets are an alternative embodiment of conducting particles alternative to the metal coated glass core particles. 
LeGrande et al. (US 7,282,260) teaches a composition having electromagnetic radiation absorptive properties, the composition comprising a binder comprising a polymer such as an epoxy polymer, and further comprising an effective amount of electrically conductive and electromagnetic radiation absorptive particles is dispersed in the binder. The particles include a combination of graphite particles, carbon nanotubes, and metal containing particles. See abstract. Examples of metal containing particles are metal coated glass spheres (column 4, line 8). When the graphite particles or carbon nanotubes (which necessarily comprise graphene) are used in combination with metal coated lightweight particles, the graphite particles or carbon nanotubes fills in the gaps between the metal coated lightweight particles to provide improved electrical conductivity properties. Carbon nanotubes alone produce a significant conductivity without detrimental effects to the coating produced therefrom. See column 5, lines 43-56. 
The instant invention is distinct from LeGrande et al. in that LeGrande et al. fails to disclose that the graphite or carbon nanotubes (which necessarily comprise graphene) are coated onto the metal coated lightweight particles. There is no motivation in the teachings of LeGrande et al., to apply the graphite or carbon nanotubes as a coating layer to the metal coated lightweight particles (examples of which are metal coated ceramic or metal coated glass). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766